Liacos, J.
(concurring in part and dissenting in part). I concur in the majority's position sustaining the validity of G. L. c. 272, § 26, and the commission’s Regulation 21. Thus, I join in their decision upholding the fifteen-day suspension. I dissent from their holding on the five-day suspension based on a violation of the commission’s Regulation 13 for the reasons stated in my dissenting opinion in Aristocratic (No. 1), supra at 557. I add only that it seems to me that the majority’s views here expressed are further confirmation that neither the State nor its agencies need trench on constitutional rights to effectuate valid State policies. The law is sufficiently flexible to be tailored to meet a validly perceived social need or to prohibit illegal conduct without unnecessarily infringing on constitutionally protected rights.